DETAILED ACTION
	1.	This action is in response to the election filed on 11/5/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant's election with traverse of Species I (figures 1 and 10) directed to claims 1, 3-5, 11, and 13-15 in the reply filed on 11/5/22 is acknowledged.  The traversal is on the ground(s) that 
“Claims 1 and 11 are generic. Therefore, upon a determination of these claims to be allowable, all remaining claims would be subject to rejoinder. 
Applicant submits that the election requirement is unnecessary and improper since the independent Claim 1 is a generic claim of Claims 1-10 and the independent Claim 11 is a generic claim of Claims 11-18, and the independent Claim 11 is a method claim corresponding to the independent Claim 1. 
In other words, Claims 1-10 of the application all have common features disclosed in the generic independent Claim 1 and it is believed that the generic independent Claim 1 of the application should be allowable. Similarly, Claims 11-18 of the application all have common features disclosed in the generic independent Claim 11 and it is believed that the generic independent Claim 11 of the application should be allowable.
Since the independent Claims 1 and 11 of the application are generic and allowable, it should be no serious burden on Examiner to consider all Claims 1-18 of the application at the same time. Therefore, Applicant respectfully requests prosecution of all Claims 1-18 of the application. Reconsideration and withdrawal of this requirement for restriction are respectfully requested.”

It is true that claims 1 and 11 are generic and upon of these claims to be allowable, all remaining claims would be subject to rejoin. However, the application contains claims directed to the distinct species of the of the claimed invention. The Species directed to figures 1-5 having different configuration. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: -the inventions require a different field of search (e.g., searching different classes/subclasses or electronic-resources or employing different search strategies or search queries). The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung (US 20060043955)
	Regarding claim 11: Hung disclsoes (i.e. figure 4) a reference voltage adjusting method, applied to a control circuit (i.e. 206) of a power converter (i.e. converter of figure 4), the control circuit (i.e. 206) being coupled to a first output circuit (i.e. circuit provide Vout), the reference voltage adjusting method comprising steps of: 
 	(a) providing a first current sensing signal (i.e. Isen); 
 	(b) providing a reference voltage (i.e. Vref) according to the first current sensing signal (i.e. Isen); 
 	(c) receiving the reference voltage (i.e. Vref) and an output feedback voltage (i.e. Fb) to provide an error amplifying signal (i.e. EA); 
 	(d) receiving the error amplifying signal (i.e. EA) and providing a control signal (i.e. PWM) to control the first output circuit (i.e. circuit provide Vout); and 
 	(e) adjusting the reference voltage (i.e. Vref) according to the error amplifying signal (i.e. EA) (i.e. the signal EA is provided to control the output voltage and the current Iout. Current sense circuit 218 senses the output current Iout to adjust the reference voltage Vref. There for the voltage Vref is adjusted according to the error amplifying signal EA. ¶ 16).
 	Regarding claim 13: (i.e. figure 4) wherein when a load coupled to the power converter is increased (i.e. light to heavy load), the reference voltage adjusting method changes a variation of the reference voltage (i.e. Vref is adjusted) from a default value to an adjusted value (i.e. Vref value is adjusted from light to heavy load) according to the error amplification signal (i.e. EA) (i.e. ¶16).
 	Regarding claim 14: (i.e. figure 4) wherein when the load coupled to the power converter is stable (i.e. stability during heaving load or light load), the reference voltage adjusting method gradually restores the ratio from the adjusted value to the default value (i.e. value of Vref during light or heaving load) (i.e. ¶ 16).
 	Regarding claim 15: (i.e. figure 4) wherein the adjusted value (i.e. adjust value of Vref) is related to an input voltage (i.e. Vin) of the power converter (i.e. Iout is provide based on Vin through switch 202. Iout is used to adjust Vref).

Allowable Subject Matter
6.	Regarding to claim 1, the prior art fails to disclose wherein the reference voltage generation circuit further receives the error amplifying signal and adjusts the reference voltage that the reference voltage generation circuit generates according to the error amplifying signal.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838